Citation Nr: 1603721	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to coronary artery disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968 with service in the Republic of Vietnam between June 1967 and June 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the claims.  The RO in Boise, Idaho, currently has jurisdiction of the claims.

The Veteran was previously represented by the Oregon Department of Veterans Affairs.  In a May 2015 letter, this organization informed the Veteran that they were rescinding his power of attorney given that he was no longer living in the state of Oregon.  There is no indication that the Veteran has chosen new representation.  

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in July 2015, at which time he was unrepresented.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The Veteran submitted additional evidence directly to the Board in August 2015, which was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  As this evidence is pertinent to the issue of entitlement to service connection for erectile dysfunction, which is being granted in the decision below, there is no need to remand the evidence to the AOJ.  See 38 C.F.R. § 20.1304 (2015).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active duty, and he began to experience tinnitus during active service which is consistent with his conceded exposure to acoustic trauma.

2.  The Board resolves reasonable doubt in the Veteran's favor by finding that erectile dysfunction is secondary to the service-connected coronary artery disease.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus and erectile dysfunction, which represents a complete grant of those benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(a).

The Veteran seeks entitlement to service connection for tinnitus and erectile dysfunction.  He asserts he has tinnitus as a result of his frequent exposure to acoustic trauma while working as a crew chief door gunner of a helicopter in Vietnam.  The Veteran indicates that he rode next to the turbine engines of the helicopter and that he also fired an M-60 "free gun" and expended thousands of rounds of ammunition while in the air.  He asserts that he has experienced ringing in his ears since returning from combat in Vietnam and that a year in a combat setting next to a whining turbine engine and having gun fire in his ear left him with ringing in the ear and difficulty hearing people talk on the phone and in person.  See VA Forms 21-4138 dated November 2010, June 2012 and November 2012.  In regards to his claim for erectile dysfunction, the Veteran initially asserted that it was the result of mental distress he had suffered since Vietnam along with the service-connected coronary artery disease.  The Veteran has also indicated that hypertension and prescribed medications had contributed greatly to the condition.  See VA Form 21-4138 received November 2012.  

In July 2015, the Veteran testified that while serving as a door gunner on a Huey helicopter pretty much from the time he got to Vietnam, he flew combat missions almost daily throughout that whole year and that the only real ear protection he had flying in that helicopter was his helmet.  He also testified that he flew with an M-60 and that he fired any ordinance from 50 caliber machine guns to M-60s to grenade launchers and did that almost daily.  He acknowledged that he did not seek treatment in service and denied occupational noise exposure.  The Veteran also testified that he started having issues with erectile dysfunction the age of 50; that he has had cardiac issues pretty much since his discharge from service, and that it was his belief the erectile dysfunction was vascular in nature.  He noted that his physician told him it was probably because of some sort of constriction related to vascular blockage, which pared the blood flow.  The Veteran amended his claim to indicate that he did not think the erectile dysfunction was secondary to his service-connected mental health disorder.

The Veteran is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  In addition, the Board finds that the Veteran's reported problems with tinnitus since service are credible.  The Board acknowledges that the medical opinion provided by the VA examiner who conducted a June 2011 VA audio examination does not relate tinnitus to the in-service acoustic trauma that the Veteran has reported and was exposed to.  The Veteran, however, disputes that he told the examiner he suffered head trauma 10 years prior to the examination.  Given that the Veteran has competently and credibly reported the onset of tinnitus during service as a result of his conceded exposure to acoustic trauma, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303.

In regards to the claim for service connection for erectile dysfunction on a secondary basis, there are two opinions of record regarding whether the condition is secondary to the service-connected coronary artery disease, one provided by the VA examiner who conducted a May 2011 ischemic heart disease Disability Benefits Questionnaire (DBQ) and the other provided by the Veteran's private physician in an August 2015 letter.  
The May 2011 VA examiner provided a negative opinion, determining that it was not likely the Veteran's erectile dysfunction was secondary to, due to, or aggravated by his ischemic heart disease.  The rationale was that the erectile dysfunction preceded the onset of his coronary artery disease/ischemic heart disease by years; that ischemic heart disease does not directly cause erectile dysfunction; and that erectile dysfunction was more likely contributed to by his history of low testosterone and his longstanding hypertension.  

The Veteran's private physician provided a positive opinion, namely that the Veteran's erectile dysfunction condition is directly related to his coronary artery disease and vascular disease, not his medications.  Dr. M.J.B. explained that these conditions affect both his muscles of the heart and urinary system, not allowing him to have an erection.  

Both these opinions are afforded probative value, see Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion), and the Board has no reason to favor one report over the other.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection for erectile dysfunction is warranted on a secondary basis.  38 C.F.R. § 3.310.  

ORDER

Service connection for tinnitus is granted.

Service connection for erectile dysfunction is granted.  


REMAND

The Veteran also seeks entitlement to service connection for bilateral hearing loss as a result of the conceded in-service acoustic trauma.  At the time of his July 2015 hearing, he acknowledged that he did not seek treatment in service but indicated that he complained of hearing loss at a VA facility in Walla Walla in 1968 (or soon after discharge).  No records from this facility dated during that timeframe are of record.  On remand, efforts should be made to obtain records from the identified facility.

The Veteran underwent a VA audio examination in June 2011, at which time he exhibited a hearing loss disability per VA standards (38 C.F.R. § 3.385).  The VA examiner provided an opinion that the bilateral hearing loss was less likely as not aggravated by acoustic trauma while in the military.  The examiner noted that a hearing evaluation completed at entry showed normal hearing responses at 0 decibels and at the exit exam, responses were also at normal levels at 15 decibels (3000 Hertz was not assessed at the exit exam).  The examiner noted that it was difficult from the exit exam to determine whether the hearing was 'screened' at 15 decibels or if the responses were the Veteran's actual hearing thresholds, i.e., reflecting a shift of 15 decibels from entry into the military.  The examiner stated that the shift in thresholds would be a consideration because the Veteran showed a 'noise-induced' high frequency hearing loss at 3000 and 4000 Hertz on the June 2011 examination.  The examiner indicated that given the Veteran's history of no significant noise exposure after he left the military and a questionable shift in his hearing at the exit hearing exam, the Veteran's hearing loss was less likely as not aggravated by acoustic trauma while in the military.

This opinion is confusing.  The Board is also confused by the apparent determination that there was only a shift in the Veteran's hearing acuity at 3000 Hertz from the time of entry to the time of discharge, given that audiometric testing at entry showed zero decibels at each level tested and audiometric testing at discharge showed 15 decibels at each level tested.  The Board also notes that on review of the service treatment records, an audiometric examination conducted before the Veteran was sent to Vietnam showed zero decibels at each level tested.  See February 1967 report of medical examination.  On remand, another opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment record from the VA facility in Walla Walla, dated from 1968 to the present.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Obtain a medical opinion from an audiologist.  The audiologist should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hearing loss had its onset during active service or is related to his conceded in-service exposure to acoustic trauma.  

In providing this opinion, the examiner should address the shift in puretone thresholds noted between the audiometric testing conducted at entry into service and in February 1967, and the audiometric testing conducted at the time of the Veteran's discharge from active duty service, which followed his Vietnam service.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

3.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


